ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-046, concluding that as a matter of reciprocal *459discipline pursuant to Rule 1:20-14(E), BENJAMIN H. PERKEL of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 2010, should be suspended from the practice of law for a period of three months retroactive to the date of the discipline imposed in the Commonwealth of Pennsylvania for unethical conduct that in New Jersey constitutes violations of RPC 1.5(a)(unreasonable fee), RPC 4.1(a)(l)(making a false statement of material fact or law to a third person), RPC 8.4(a)(violat-ing the RPCs), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And good cause appearing;
It is ORDERED that BENJAMIN H. PERKEL is suspended from the practice of law for a period of three months, effective May 27, 2015, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20—20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.